Barnard, P. J.
We think the case falls within the principle established in Rundell v. Lakey, 40 N. Y. 513.
It is true,-in that case there was an agreement upon the part of the vendors that they would repay the tax to the vendees, if te they were legally liable to pay it.”
The court held that the completion of the assessment roll by the assessors determined the liability of the vendors to pay the tax. But the tax is upon the property sold, and if it be not paid the land may be sold to pay it. The tax is against the vendors, but upon the property; and the law makes the tax a lien upon the property to save the rights of the public. Cogswell’s land .was subject to a lien for a tax of the vendor when it was conveyed. The amount was uncertain, and only to be known after it was established by the board of supervisors ; but the lien existed for the tax, great or small.
Judgment should be reversed and new trial granted, costs to abide event.

Judgment reversed and new trial granted.